DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections:
Applicant's amendments and arguments filed on 10/03/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

The application is examined in view of compound L1 (the first compound in Claim 10) as specific organic ligand; Gold nanoparticle as specific nanoparticle, active agent is specific substrate. Claims 1, 3-4, 9-12, 14, 16-24 read on the elected species and are under examination. Claims 7 and 15 do not read on the elected species are withdrawn from consideration.
Claims 1, 3-4, 7, 9-12, 14-41 are pending, claims 1, 3-4, 9-12, 14, 16-24 are under examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 9-12, 14, 16-24  are rejected under 35 U.S.C. 103 as being unpatentable over Hirst et al. (WO2016106377).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Hirst et al.  teaches Three-dimensional structures of stably associated mesogenic ligand-functionalized nanoparticles are provided. Compositions
that include these structures, as well as methods of making the structures are also provided. The structures, compositions and methods find use in a variety of applications, such as light emitting devices (e.g., video displays, lights, etc.), inks, photonics and encapsulation technologies (abstract). In some embodiments, the structure has a shell configuration. In some embodiments, the shell configuration has the configuration of a spherical surface. In some embodiments, the structure has a dimension (e.g., length) of 0.01 μm to 10 μm. In some embodiments, the spherical surface has an average diameter of 0.01 μm to 10 μm. In some embodiments, the nanoparticles have an average diameter of 1 nm to 100 nm. In some embodiments, the nanoparticles are composed of a material selected from a semiconductor material, a metal, a metal oxide, a metalloid, an oxide, a magnetic material, and a polymer, or combinations thereof (page 2, line 5-25). In some embodiments, the mesogenic ligand is one of the following ligands (page 3, line 1-10).:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

In some embodiments, the three-dimensional structure of stably associated
mesogenic ligand-functionalized nanoparticles includes an active agent encapsulated
inside the structure (page 6, line 1-5). A shell or shell configuration may also be
referred to as a "vesicle" or a "capsule". In certain embodiments, structures of the present disclosure have a shell configuration, where the shell configuration is a spherical surface (i.e., a spherical shell). In certain embodiments, the structures of the present disclosure are microstructures. By "microstructure" or "microshell" or "microshell configuration" is meant the structure has a size range in the micrometer (μm) scale (page 14, line 1-30). Nanoparticle may be composed of gold in one embodiment (page 16, line 33 to page 17, line 2). As described above, in certain embodiments, the functionalized nanoparticles may include a mesogenic ligand having a cross-linkable functional group. As such, embodiments of the method may further include crosslinking the mesogenic ligand functionalized nanoparticles in the three-dimensional structure. For instance, after the formation of the three-dimensional structure, the cross-linkable functional group may be activated by applying an appropriate stimulus to the cross-linkable functional group of the nanoparticle. In certain embodiments, the cross-linkable functional group is a light activated cross-linkable functional group. As such, certain embodiments of the methods include applying light to the light activated cross-linkable functional group sufficient to activate crosslinking of the light activated cross-linkable functional group. Where the light activated cross-linkable functional group is activated by UV light, the method includes applying ultraviolet (UV) light. For example, the method may include applying UV light having a wavelength ranging from 100 nm to 400 nm, such as 150 nm to 400 nm, or 200 nm to 400 nm, or 300 nm to 400 nm (page 30, line 10-25). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Hirst et al.   is that Hirst et al.   is not specific enough for anticipation.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the instant invention.
Regarding claims 1, 10 and 14, Hirst et al.  teaches a microcapsule comprising gold nanoparticle functioned by organic ligand (L1) with active agent encapsulated inside.
Regarding "wherein the microcapsule release the substrate upon activation a
powder source and the maximum temperature changes at the microsurface upon
activation with the powder source is 75°C or less" and “wherein the microcapsule is configured to release the substrate at a temperature of 108°C or less” in claim 1 and Claims 16-24, since prior arts teach the same or substantially same self-assembled microcapsule that are prepared by the same or substantially same procedure as applicant’s claimed invention, this same or substantially same microcapsule is expected to have same properties. MPEP 2112, "[T]he discovery of a previously unappreciated property of a prior art composition, or a scientific explanation for the prior art's functioning, does not render the old composition patentably new to t11e discoverer." Atlas Powder Co" v. /REGO Inc,, 190 F.3d i 342, i 347, 5i USPQ2d i 943, i 947 (Fed. Cir. i 999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA i 977). There is no requirement that a person ot ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Phann. Inc., 339 F.3d 1373, 1377, 67 USPQ2d ·1664, 1668 (Fed. Cir. 2003).
Regarding claims 3, 9 and 11-12, Hirst et al.  teaches microcapsule with spherical surface having an average diameter of 0.01 μm to 10 μm and the nanoparticles have an average diameter of 1 nm to 100 nm

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hirst et al. (WO2016106377), as applied for the above 103 rejections for claims 1, 3, 9-12, 14, 16-24 ,  in view of Han et al. (“Gold and Hairpin DNA Functionalization of Upconversion Nanocrystals for Imaging and In Vivo Drug Delivery”, Adv. Mater., 03/2017, 1700244; cited previously).
 

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Hirst et al. teaching has already been discussed in the above 103 rejection and is incorporated herein by reference.
Han et al. teaches a method to robustly disperse upconversion nanoprobes in physiological buffers based on rational design and synthesis of nanoconjugates comprising hairpin-DNA-modified gold nanoparticles is presented. This approach imparts the upconversion nanoprobes with excellent biocompatibility and circumvents the problem of particle agglomeration. By combining single-band anti-Stokes near-infrared emission and the photothermal effect mediated by the coupling of gold to upconversion nanoparticles, a simple, versatile nanoparticulate system for simultaneous deep-tissue imaging and drug molecule release in vivo is demonstrated (abstract). Upconversion nanoparticle have been widely used for bioapplications (page 1).  The core shell structure has been used to deliver drug doxorubicin (page 2 & 4).


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Hirst et al.  is that Hirst et al.   do not expressly teach upconversion nanoparticles. This deficiency in Hirst et al.  is cured by the teachings of Han et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hirst et al., as suggested by Han et al.,  and produce the instant invention.
One of ordinary skill in the art would have been motivated to prepare gold nanoparticle as upconversion nanoparticle because upconversion nanoparticle is suitable for encapsulation drug and has excellent biocompatibility and circumvents the problem of particle agglomeration as suggested by Han et al. Therefore, it is obvious for one of ordinary skill in the art to prepare gold nanoparticle as upconversion nanoparticle and produce instant claimed invention with reasonable expectation of success.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to argument:
Applicant’s argued that the gold microcapsule disintegrated at 108°C while prior art CdSe microcapsule break apart at 115°C. All arguments are incorporated herein by reference.
In response to this argument: this is not persuasive. Since prior art teaches CdSe microcapsule, different from the gold microcapsule, this evidence can not be used to indicate that prior art gold microcapsule does not have claimed properties. As discussed in the above 103 rejections, since prior arts teach the same or substantially same self-assembled microcapsule that are prepared by the same or substantially same procedure as applicant’s claimed invention, this same or substantially same microcapsule is expected to have same properties. MPEP 2112, "[T]he discovery of a previously unappreciated property of a prior art composition, or a scientific explanation for the prior art's functioning, does not render the old composition patentably new to t11e discoverer." Atlas Powder Co" v. /REGO Inc,, 190 F.3d i 342, i 347, 5i USPQ2d i 943, i 947 (Fed. Cir. i 999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA i 977). There is no requirement that a person ot ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Phann. Inc., 339 F.3d 1373, 1377, 67 USPQ2d ·1664, 1668 (Fed. Cir. 2003). Therefore, the 103 rejection is still proper.
MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-4, 9-12, 14, 16-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10774262 in view of Hirst et al. (WO2016106377) and Han et al. (“Gold and Hairpin DNA Functionalization of Upconversion Nanocrystals for Imaging and In Vivo Drug Delivery”, Adv. Mater., 03/2017, 1700244; cited previously). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent teaches each limitation of claimed invention except gold nanoparticle and upconversion nanoparticle, in view of Hirst et al. teaching gold nanoparticle and Han et al. teaching upconversion nanoparticle, according to the same rational as discussed in the above 103 rejections,  it is obvious to produce applicant’s claimed invention with reasonable expectation of success.

Response to argument:
Applicant’s argued the same as 103 rejection.
In response to this argument; This is not persuasive. As discussed in the above response to 103 rejection, those argument are not sufficient to overcome the 103 rejection and not sufficient to overcome ODP rejection, either. 

Conclusion
No claim is allowed.
 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIANFENG SONG/Primary Examiner, Art Unit 1613